UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2311


WEST VIRGINIA CWP FUND, as carrier for LAFAYETTE SPRINGS
ENTERPRISES, INC.,

                Petitioner,

          v.

VALLA JEAN LOUDERMILK, on behalf of and surviving spouse of
Harold   E.   Loudermilk;  DIRECTOR,   OFFICE   OF   WORKERS’
COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0030-BLA; 13-0031-BLA)


Submitted:   June 30, 2015                   Decided:   August 6, 2015


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tiffany Brooke Davis, Ashley Marie Harman, JACKSON KELLY, PLLC,
Morgantown,   West  Virginia,  for  Petitioner.     Valla  Jean
Loudermilk, Respondent Pro Se; Michelle Seyman Gerdano, Gary K.
Stearman, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      West Virginia CWP Fund seeks review of the Benefits Review

Board’s    decision      and    order    affirming    the    administrative       law

judge’s order      on    remand    awarding    living     miner    benefits      on   a

claim filed by former miner Harold E. Loudermilk and survivor’s

benefits    to    his     surviving      spouse,     Valla      Jean    Loudermilk,

pursuant to 30 U.S.C. §§ 901-945 (2012). *                   Our review of the

record     discloses      that    the     ALJ’s     decision      is    based    upon

substantial evidence and that the Board’s decision is without

reversible error.        Accordingly, we deny the petition for review.

We   dispense    with    oral     argument    because     the   facts    and    legal

contentions      are    adequately      presented    in   the   materials       before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




      *This case was in abeyance pending the decision in Hobet
Mining LLC v. Epling, 783 F.3d 498 (4th Cir. 2015), which was
argued in seriatim with W. Va. CWP Fund v. Bender, 782 F.3d 129
(4th Cir. 2015).    Both cases have been decided, and we have
considered them in our analysis of this appeal.



                                          2